This matter having initially come before the Court on the State's application for emergent relief, pursuant to Rule 2:9-8, seeking a review of an order of the Superior Court, Appellate Division, filed on March 11, 2019, which reversed the trial court's determination to detain defendant pretrial; and
A single justice of the Court having referred the application to the full Court for its consideration; and
The Court, on March 20, 2019, having granted the State's emergent application, and summarily reversed the Appellate Division, based on the Court's review of the application and the record in this matter, including, the parties' briefs to the Appellate Division on the merits of the trial court's detention decision; and
Defendant having subsequently filed the instant motion, seeking reconsideration of the Court's March 20, 2019, disposition; and
The Court having reviewed its prior disposition in light of defendant's submissions, including defendant's challenges to the merits of the trial court's detention decision, and the Court having further reviewed the record in this matter, and for good cause shown; it is
ORDERED that the motion for reconsideration is denied. The Court's order reversing the Appellate Division's disposition remains in effect, it appearing on this record, including the arguments advanced by defendant, that the trial court did not abuse its discretion in ordering defendant's pretrial detention. See State v. S.N., 231 N.J. 497 (2018). The trial court's order of detention is reinstated.
Jurisdiction is not retained.